— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered November 25, 1985, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements made by him to the police and physical evidence.
Ordered that the judgment is affirmed.
In our view, the testimony adduced by the People at the defendant’s suppression hearing demonstrated that the police had probable cause to arrest the defendant for committing, at the very least, the class E felony of tampering with physical evidence (Penal Law § 215.40; People v Nicholas, 70 AD2d 804). Under the circumstances, and contrary to the defendant’s argument at the suppression hearing, his statements to the police (an oral statement made shortly after the arrest and a videotaped statement made about four hours later), after he was advised of his Miranda rights, and certain physical evidence subsequently discovered by the police during a consensual search of the defendant’s mother’s apartment, were not the fruits of an illegal arrest. Accordingly, the suppression court properly denied suppression. Mollen, P. J., Mangano, Kunzeman and Weinstein, JJ., concur.